Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a). The drawings must show every feature of the invention specified in the claims. Therefore, the “showerhead assembly”, “pipeline assembly”, “…such that when the pipeline assembly engages with the first board body (Applicant’s 105; Figure 1) and the second board body (Applicant’s 205; Figure 1) of the showerhead assembly…” must be shown or the features canceled from the claims. No new matter should be entered. Applicant’s Figure 1 illustrates all enumerated, and not enumerated components, as being unitary. Therefore none of the illustrated parts are considered as “engaging” with any other illustrated part. The application of the cited prior art likewise interpreted as such.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitations uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitations is/are: “gas passage is configured to inject an inert gas into the gas mixing chamber (Applicant’s 304; Figure 1)” in claim 4. The Examiner’s citations of Applicant’s corresponding structure described in the specification and prior art equivalents perform the same functions.
Because this/these claim limitations is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitations to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recites sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections- 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1 and 3- 6 are rejected under 35 U.S.C. 103 as being unpatentable over WU; DIEN-YEH et al. (US 20200087784 A1, US 20150376784 A11, US 10982326 B2, US 10487399 B2) or CUI; ANQING et al. (US 20160097119 A1, US 10407771 B2) or Yudovsky; Joseph et al. (US 20110223334 A1, US 9175394 B2) in view of Kim; Tae-wan et al. (US 7252716 B2). Wu et al, teach a gas dispensing apparatus (170; Figure 1A,1D) for multiple chemical resources (138-140; Figure 1A,1B), comprising: a showerhead assembly (170; Figure 1A,1D) having a gas mixing chamber (351,352,350,134; Figure 1D,4A,4B,4C,4D-Applicant’s 304; Figure 1) with a first board body (top 408; Figure 4A-Applicant’s 105; Figure 1) and a second board body (bottom 408; Figure 4A-Applicant’s 205; Figure 1) separated with each other and outwardly extending from the gas mixing chamber (351,352,350,134; Figure 1D,4A,4B,4C,4D-Applicant’s 304; Figure 1), wherein the gas mixing chamber (351,352,350,134; Figure 1D,4A,4B,4C,4D-Applicant’s 304; Figure 1) having multiple holes (340,345,370,375; Figure 1D; 410,420,430; Figure 4A-Applicant’s 103,203; Figure 1) defined therethrough, and the first board body (top 408; Figure 4A-Applicant’s 105; Figure 1) has a diameter less than that of the second board body (bottom 408; Figure 4A-Applicant’s 205; Figure 1); and a pipeline assembly (210,215,220,225; Figure 1D-Applicant’s 101,201; Figure 1) mounted to the showerhead assembly (170; Figure 1A,1D), and the pipeline assembly (300; Figure 1D,2G,3A,4A-not shown by Applicants) having a pipeline assembly (300; Figure 1D,2G,3A,4A-not shown by Applicants) facing the showerhead assembly (170; Figure 1A,1D-not shown by Applicants), such that when the pipeline assembly (300; Figure 1D,2G,3A,4A-not shown by Applicants) engages with the first board body (top 408; Figure 4A-Applicant’s 105; Figure 1) and the second board body (bottom 408; Figure 4A-Applicant’s 205; Figure 1) of the showerhead assembly (170; Figure 1A,1D-not shown by Applicants), two separated gas cavities (402,404,406; Figure 4A,4B,4C,4D-Applicant’s 102,202; Figure 1) of the same diameter (not claimed) are formed between the showerhead assembly (170; Figure 1A,1D-not shown by Applicants) and the pipeline assembly (300; Figure 1D,2G,3A,4A-not shown by Applicants), and the two gas cavities (402,404,406; Figure 4A,4B,4C,4D-Applicant’s 102,202; Figure 1) are in flow communication with the gas mixing chamber (351,352,350,134; Figure 1D,4A,4B,4C,4D-Applicant’s 304; Figure 1) via the holes - claim 1
Wu further teaches:
Wu’s gas dispensing apparatus (170; Figure 1A,1D) as claimed in claim 1, wherein Wu’s gas mixing chamber (351,352,350,134; Figure 1D,4A,4B,4C,4D-Applicant’s 304; Figure 1) further defines a top opening (351; Figure 1D) and a bottom opening (350; Figure 1D), Wu’s pipeline assembly (300; Figure 1D,2G,3A,4A-not shown by Applicants) has a gas passage (352; Figure 1D) defined at a center thereof, Wu’s gas passage (352; Figure 1D) communicates with Wu’s top opening (351; Figure 1D) and Wu’s bottom opening (350; Figure 1D), as claimed by claim 3
Wu’s gas dispensing apparatus (170; Figure 1A,1D) as claimed in claim 3, wherein Wu’s gas passage (352; Figure 1D) is configured to inject an inert gas ([0055]) into Wu’s gas mixing chamber (351,352,350,134; Figure 1D,4A,4B,4C,4D-Applicant’s 304; Figure 1), and Wu’s inert gas ([0055]) flows via Wu’s bottom opening (350; Figure 1D) of Wu’s gas mixing chamber (351,352,350,134; Figure 1D,4A,4B,4C,4D-Applicant’s 304; Figure 1), as claimed by claim 4
The gas dispensing apparatus (170; Figure 1A,1D) as claimed in claim 1, wherein the holes (340,345,370,375; Figure 1D; 410,420,430; Figure 4A-Applicant’s 103,203; Figure 1) defined on the gas mixing chamber (351,352,350,134; Figure 1D,4A,4B,4C,4D-Applicant’s 304; Figure 1) are arranged on a periphery of the gas mixing chamber (351,352,350,134; Figure 1D,4A,4B,4C,4D-Applicant’s 304; Figure 1), and close to the first board body (top 408; Figure 4A-Applicant’s 105; Figure 1) and the second board body (bottom 408; Figure 4A-Applicant’s 205; Figure 1), as claimed by claim 5
The gas dispensing apparatus (170; Figure 1A,1D) as claimed in claim 5, wherein the holes (340,345,370,375; Figure 1D; 410,420,430; Figure 4A-Applicant’s 103,203; Figure 1) are a straight hole, inclined hole, semi-circular hole, triangle hole, pentagonal hole, hexagon hole or oval hole, as claimed by claim 6
Wu does not teach Wu’s two separated gas cavities (402,404,406; Figure 4A,4B,4C,4D-Applicant’s 102,202; Figure 1) of different diameters – claim 1.
Kim also teaches a wafer processing chamber (Figure 7) including Kim’s two separated gas cavities (320,33; Figure 7-Applicant’s 102,202; Figure 1) of different diameters – claim 1.
It would have been obvious to one of ordinary skill in the art at the time the invention was made for Wu to optimize Wu’s gas cavities (402,404,406; Figure 4A,4B,4C,4D-Applicant’s 102,202; Figure 1) diameters as taught by Kim.
Motivation for Wu to optimize Wu’s gas cavities (402,404,406; Figure 4A,4B,4C,4D-Applicant’s 102,202; Figure 1) diameters as taught by Kim is for “improved uniformity” as taught by Kim (column 9;line 65-column 10; line 5).
Response to Arguments
Applicant’s arguments, see pages 5-11, filed April 6, 2022, with respect to the rejections of claims 1 and 3-6 under WU; DIEN-YEH et al. (US 20200087784 A1, US 20150376784 A12, US 10982326 B2, US 10487399 B2) or CUI; ANQING et al. (US 20160097119 A1, US 10407771 B2) or Yudovsky; Joseph et al. (US 20110223334 A1, US 9175394 B2) have been fully considered and are persuasive. Therefore, the rejection has been withdrawn. However, upon further consideration, a new grounds of rejection is made in view of WU; DIEN-YEH et al. (US 20200087784 A1, US 20150376784 A13, US 10982326 B2, US 10487399 B2) or CUI; ANQING et al. (US 20160097119 A1, US 10407771 B2) or Yudovsky; Joseph et al. (US 20110223334 A1, US 9175394 B2) in view of Kim; Tae-wan et al. (US 7252716 B2).
Applicant states:
“
Applicant disagrees with Examiner's interpretation of Wu. 
In fact, Wu as well as Cui and Yudovsky disclose the showerhead assembly and the pipeline assembly without a first board body, a second d board body and a stepped body. As shown in the reproduced drawings below, the pipeline assembly (blue) according to the present invention has a stepped body engaging with the two board bodies (105, 205) of the showerhead assembly (yellow) to define two gas cavities (102, 202), while the indicated pipeline assembly (blue) in Wu disclosure merely includes four fluid delivery lines (210, 215, 220 and 225) that lacks the stepped body for engaging with the indicated showerhead assembly (yellow) that is a column without separated board bodies extending therefrom. Thus, the Examiner indicated showerhead assembly (210, 215, 220 and 225) and pipeline assembly in Wu disclosure cannot form any gas cavity therebetween due to the lack of the first board body, second board body and stepped body.
“
In response, the Examiner has re-assigned his equivalent prior art elements as necessitated by Applicant’s amendment. See the Examiner’s new grounds of rejection.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Rudy Zervigon whose telephone number is (571) 272- 1442. The examiner can normally be reached on a Monday through Thursday schedule from 8am through 6pm EST. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Any Inquiry of a general nature or relating to the status of this application or proceeding should be directed to the Chemical and Materials Engineering art unit receptionist at (571) 272-1700. If the examiner cannot be reached please contact the examiner's supervisor, Parviz Hassanzadeh, at (571) 272- 1435.
	/Rudy Zervigon/   Primary Examiner, Art Unit 1716                                                



    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Reference for the bellow citations.
        2 Reference for the bellow citations.
        3 Reference for the bellow citations.